Citation Nr: 0830847	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-34 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a panic disorder.

2.  Whether the severance of service connection for a panic 
disorder was proper.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for left knee meniscal 
tear, status post surgery.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982 and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The March 2006 
decision denied service connection for hypertension and a 
left knee meniscal tear, status post surgery.  The June 2006 
decision granted service connection for a panic disorder with 
a 10 percent evaluation retroactively effective from October 
17, 2005.

In March 2007, the RO proposed to sever service connection 
for a panic disorder on the basis of two VA medical opinions 
which declined to link his diagnosis of panic disorder to 
service.  A June 2007 rating decision severed service 
connection for panic disorder effective August 31, 2007.  
Since the Board finds that the issue of severance is 
inextricably intertwined with the issue of entitlement to an 
increased rating for the veteran's panic disorder, the Board 
concludes that it also has jurisdiction over the issue of the 
propriety of the severance of service connection for a panic 
disorder, effective from August 31, 2007.  Consequently, the 
Board has added this matter as an additional subject for 
current appellate review.

The Board is remanding the veteran's claims of entitlement to 
an initial rating higher than 10 percent for his service-
connected panic disorder and entitlement to service 
connection for hypertension to the RO, via the Appeals 
Management Center (AMC) for further development and 
consideration.


FINDINGS OF FACT

1.  The veteran's service medical records from his first 
period of service from August 1978 to August 1982 appear to 
be missing.

2.  The evidence does not show that the grant of service 
connection for a panic disorder was clearly and unmistakably 
erroneous.

3.  In a December 2003 health assessment, the veteran's 
service medical records note the veteran filled in the circle 
"Yes Now" for "swollen, stiff or painful joints."  Indeed, 
a February 2004 record, one month after service notes he 
complained of left knee pain.  Magnetic resonance imaging 
(MRI) in May 2004 revealed mucinous degeneration of the 
meniscus and degenerative changes in the knee.  The veteran 
had arthroscopic surgery in November 2005.  The veteran also 
submitted three buddy statements indicating that he had a 
left knee injury during physical training exercises and wore 
a brace to support his knee in service.  The veteran's torn 
meniscus of the left knee was continually symptomatic since 
service.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the 
veteran's panic disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5109 (West 2002); 38 C.F.R. 
§§ 3.105(d), 3.303, 3.304(d), 3.307, 3.309 (2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's left knee meniscal tear, status post surgery was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is restoring service connection for the 
veteran's panic disorder and granting service connection for 
a left knee disorder, a complete grant of the benefits sought 
on appeal, there is no need to discuss whether there has been 
compliance with the duty-to-notify-and-assist provisions of 
the Veterans Claims Assistance Act (VCAA) because, even if 
there has not been, this is merely inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102; cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also, Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II).


I.  Whether the Severance of Service Connection for a Panic 
Disorder was Proper

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the veteran filed a claim of service connection 
for a panic disorder in October 2005.  More specifically, he 
asserted that service connection was warranted for the 
disability on the basis that he had anxiety attacks in 
service.  

The Board points out that a November 2002 VA treatment report 
notes the veteran complained of emotional problems.  At this 
time, though, he was not on any medication.

In addition, a December 2005 VA outpatient treatment report 
notes sudden anxiety attacks with various symptoms.  When 
examined, the veteran noted that his first panic attacks 
occurred during service in June 2003.  He currently reported 
experiencing panic attacks 2-3 times per month.  He indicated 
that he had been able to work without major problems and he 
denied feeling sad, suicidal or homicidal.  The examiner 
diagnosed panic disorder and prescribed Zoloft, an 
antidepressant.  He denied any manic symptoms hallucinations 
or strange beliefs.  

At a follow-up evaluation in March 2006, the VA examiner 
noted that he was oriented in all spheres.  He felt 
worthless.  His thought processes were coherent, relevant and 
logical.  The veteran's memory was intact and his judgment 
and insight were fair.  The veteran reported stressful events 
in service including possible attacks at sea from pirates, 
passing through the Suez Canal, and from unauthorized people 
trying to board the ship.  The examiner assessed panic 
attacks and depression.  

More importantly, the veteran submitted a December 2005 
statement from Dr. A.L.S., a private physician, indicating 
that the veteran had "a clear case of panic disorder 
associated with phobic traits" and that he developed this 
condition during service.  Hence, this private physician 
provided a positive nexus opinion linking his panic disorder 
to service.

In a June 2006 rating decision, the RO granted service 
connection for a panic disorder, apparently on the basis that 
the veteran had a current diagnosis and a nexus opinion 
linking this condition to service despite the lack of any 
complaints of or treatment for a panic disorder or any other 
psychiatric problems.    

The medical evidence of record at the time of the June 2006 
rating decision included VA outpatient treatment records, 
dated since 2004, showing that the veteran complained of 
having panic attacks since being stationed in Iraq.  Further, 
the evidence indicated that VA examiners had diagnosed him as 
having a panic disorder and depression.  Indeed, a letter 
from a private physician in December 2005 linked this 
condition to service.

In a March 2007 rating decision, the RO proposed to sever 
service connection for a panic disorder on the basis that the 
grant of service connection for this condition was clearly 
and unmistakably erroneous.  The RO noted that the veteran 
had served in Southeast Asia for almost five months in 2003, 
and there was no medical evidence showing treatment for or a 
diagnosis of any panic disorder during service.   The RO 
reasoned that its grant of service connection for a panic 
disorder was clearly and unmistakably erroneous because the 
RO relied on a private physician whereas two VA physicians 
declined to link his panic disorder to service.

In a March 2007 letter, the RO notified the veteran of the 
proposed action, informed him of his right to submit evidence 
and appear for a personal hearing, and allowed him a period 
of 60 days required under 38 C.F.R. § 3.105(d).  In response 
(although the RO noted that it did not receive a reply), the 
veteran provided a statement in support of his claim and a 
letter from Dr. A.L.S. that was received in May 2007 
indicating that the veteran did complain of anxiety symptoms 
during service but that neither he nor his Army physicians 
were able to recognize the primary symptoms of an anxiety 
disorder.  Dr. A.L.S. concluded that this condition was a 
result of service and that the proposed rating action was in 
error.

In a June 2007 rating decision, the RO formally severed 
service connection for a panic disorder.  In doing so, the RO 
did not acknowledge the statement in support of his claim or 
the letter by Dr. A.L.S.  Nevertheless, the RO stated that 
his claim of service connection for a panic disorder was 
improper due to the two VA examinations which determined that 
although he had diagnoses of panic disorder, it had no 
connection to service.  This RO also explained that even 
though Dr. A.L.S. opined that the panic disorder developed 
during service, there is no medical evidence to substantiate 
Dr. A.L.S.'s opinion.  More importantly, the RO indicated 
that "reasonable doubt in this case cannot be given since 
all the evidence clearly showed that his condition was not 
incurred in service.  

The medical evidence associated with the claims folder since 
the RO's June 2007 rating decision consists of VA outpatient 
treatment records dated in September 2007, lay statements 
from his wife and child and a psychiatric report from Dr. 
A.L.S.  The lay statements from his wife and child reflect 
that the veteran was changed by military service.  They said 
he was sad, emotional, isolating, irritable and had 
difficulty sleeping.  In addition, Dr. A.L.S. noted that he 
developed signs and symptoms of PTSD since 1995.  This 
examiner indicated that the veteran had symptoms of recurrent 
fears, episodes of shortness of breath, chest tightness, 
unidentified sense of danger and impending disastrous events.  
Objectively he was a well-groomed male with obvious 
acceleration of thought, strong anxiety, poor ability to 
concentrate and thought content focused on impending dire 
events.  Dr. A.L.S. diagnosed chronic post-traumatic stress 
disorder (PTSD).

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in the medical 
diagnosis to serve as a basis for severance.  Indeed, in 
Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. 
App. 340, 343 (1997), reiterated, "If the Court were to 
conclude that . . . a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id. at 488.  The Stallworth Court added, 
"Consequently, the severance decision focuses - not on 
whether the original decision was clearly erroneous - but on 
whether the current evidence established that service 
connection is clearly erroneous."  Id.  (Emphasis in 
original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  To warrant revision of a decision on the 
grounds of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  Stallworth; 
Allen.

In this case, the Board finds that the veteran has 
consistently reported that he has had a panic disorder since 
service.  As lay persons, the veteran, his wife and child are 
competent to report anxiety problems during and since 
service.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) 
(lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge); see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  As such, notwithstanding the 
absence of any in-service complaints or treatment, because he 
is competent to report having anxiety problems since service, 
and given that the Board finds his account to be credible, it 
was reasonable for the RO to have accepted these lay reports.  
The Board further observes that when service medical records 
(SMRs) are lost or missing, VA has a heightened obligation to 
satisfy the duty to assist.  In this case, the RO, through 
the National Personnel Records Center (NPRC), a military 
records repository, has not furnished all the veteran's SMRs 
as of yet - particularly from his first period of service 
from August 1978 to August 1982.  Under these circumstances, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

In addition, VA mental disorders examiners in June and 
November 2006, relying on that reported history, and based on 
their physical examinations of the veteran, diagnosed him as 
having a panic disorder - although they declined to link this 
condition to service.  More importantly, the veteran's 
private physician, Dr. A.L.S., indicated that the veteran had 
been treated for an anxiety disorder since 1995 and linked 
this condition to service (presumably his first period of 
service).  Thus, the RO had a tenable basis to conclude that 
the veteran's panic disorder had its onset in service.  

Here, the medical evidence, both predating the RO's grant of 
service connection and post-dating its severance, reflects a 
positive nexus opinion connecting the veteran's symptoms, 
i.e., anxiety problems, and service.  Thus, after a careful 
review of the record, the Board finds that VA has not met the 
high evidentiary burden of showing clear and unmistakable 
error, and thus the severance of service connection was 
improper.


II.  Whether the Veteran is Entitled to Service Connection 
for Left Knee Meniscal Tear, Status Post Surgery

The veteran also claims that his left knee disorder is due to 
an injury in service.  More specifically, he contends that 
the injury occurred in December 2003 during physical training 
exercises.  Resolving all reasonable doubt in his favor, the 
Board finds that the evidence supports service connection for 
this condition.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In a December 2003 health assessment, the service medical 
report notes he filled in the circle for "swollen, stiff or 
painful joints."  Although many of the veteran's service 
medical records are missing this is not prejudicial to his 
claim because the alleged injury occurred during his second 
period of service and these medical records are available.

Indeed, a February 2004 annual medical certificate notes that 
after one month of service, he complained of left knee pain.  
VA treatment records from February 2004 to July 2005 also 
note complaints of left knee pain.  MRI in May 2004 revealed 
mucinous degeneration of the meniscus and degenerative 
changes in the knee.  The veteran had arthroscopic surgery in 
November 2005. 

VA furnished the veteran a VA joints examination in November 
2005 to determine the nature and severity of any left knee 
disorder.  The examiner reviewed the veteran's pertinent 
medical history and other history.  The examiner noted that 
the veteran was evaluated at the orthopedic clinic in 
December 2004 and was infiltrated with some relief of pain.  
At the examination, the veteran indicated that he had sharp 
left knee pain and tenderness during physical training but he 
did not report to sick call.  He also noted flare-ups of 
moderate severity every 5 or 6 months.  He stated that the 
condition prevents him from running or jogging.  Objective 
findings indicated his left knee had 0 degrees of extension 
and 140 degrees of flexion but 120 degrees with pain.  The 
examiner found evidence of crepitus, tenderness, grinding and 
meniscal abnormality.  He had a negative McMurray test and 
anterior drawer test.  He had no instability.  X-rays in 
September 2005 revealed no abnormalities on either knee 
joint.  MRI in May 2004 showed mucinous degeneration of the 
meniscus and degenerative changes of the knee.  This examiner 
diagnosed left knee medial meniscal tear.  However, the 
examiner did not provide an opinion as to the etiology of the 
left knee disorder.

In addition, the veteran submitted three buddy statements in 
April 2006 confirming that he experienced left knee pain 
during physical training exercises and wore a brace to treat 
the pain during service.

Current VA treatment records show he has a diagnosis of left 
knee medial meniscus tear.

Although the November 2005 VA examiner did not provide an 
opinion as to the etiology of the left knee disorder, the 
veteran reported left knee problems in a health assessment in 
service, sought treatment within a month of service for left 
knee problems and three different buddy statements verified 
that he experienced knee pain during physical training and 
saw objective evidence of it when they witnessed him wearing 
a brace during service.  In this case, the RO, through the 
National Personnel Records Center (NPRC), a military records 
repository, has not furnished all the veteran's SMRs as of 
yet - particularly from his first period of service from 
August 1978 to August 1982.  Certainly then, when resolving 
all reasonable doubt in his favor, the record provides 
sufficient evidence to support the veteran's contention that 
he has a left knee disorder due to his military service.  
Hence, the Board will give the veteran the benefit of the 
doubt, and grant his claim.  38 C.F.R. § 3.102.


ORDER

Severance of service connection not being proper, service 
connection for a panic disorder is restored.

The claim of entitlement to service connection for left knee 
meniscal tear, status post surgery is granted.


REMAND

As discussed above, in a June 2006 rating decision, the RO 
granted service connection for a panic disorder and assigned 
an initial 10 percent evaluation for this condition, 
retroactively effective from October 17, 2005.  The RO issued 
a statement of the case (SOC) in February 2007 and continued 
to deny a rating in excess of 10 percent for this condition.  

As previously noted, the RO subsequently severed service 
connection for his panic disorder effective August 31, 2007.  
Since service connection for this disorder has been restored 
and the veteran appealed the initial 10 percent rating, the 
AMC has not had a chance to determine whether this condition 
has become more severe since September 1, 2007.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The AMC also has 
not had a chance to review VA outpatient treatment records, a 
letter from Dr. A.L.S. or lay statements in support of his 
claim from his wife and child.  Hence, the issue of a rating 
higher than 10 percent for a panic disorder must be remanded 
to the AMC for a review in the first instance.  See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver); 38 C.F.R. § 20.1304(c).

The Board also notes that Dr. A.L.S. has treated the veteran 
since January 1995.  However, the treatment records from Dr. 
A.L.S. do not appear to be in the claims file.  The AMC 
should make an effort to obtain these records.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  So VA must attempt 
to obtain these private treatment records before deciding 
this appeal.  38 C.F.R. § (c)(2) and (3); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive, if not actual, possession of the agency and 
must be obtained if the material could be determinative of 
the claim).

With respect to his claim for service connection for 
hypertension, the Board notes that VA treatment reports from 
January and February 1994 (in between his two periods of 
service) show evidence of elevated blood pressure - 158/106, 
132/100, 130/96, 142/96, 130/100 and 132/98.  Indeed, the 
veteran received a waiver for reenlistment in the Puerto Rico 
Army National Guard in March 1994 and a P1 profile based on 
his elevated blood pressure. 

VA outpatient treatment records from November 2002 also 
provide evidence of treatment for and a diagnosis of 
hypertension prior to his second period of service.  Hence, 
the Board finds that there appears to be clear and 
unmistakable medical evidence currently of record 
demonstrating that the veteran had a preexisting hypertension 
disorder prior to his second period of service.

VA furnished a compensation examination in November 2005 to 
determine the nature and severity of any hypertension 
disorder.  At the examination, the veteran reported his 
history of high blood pressure while in the Army National 
Guard.  He indicated that he has been prescribed Cozar for 
this condition.  Vital signs demonstrated blood pressure 
readings of 134/91, 130/90 and 136/92.  The examiner found no 
evidence of heart disease.  This examiner diagnosed arterial 
hypertension.  Nevertheless, the examiner did not opine as 
the etiology of the hypertension or whether service 
aggravated this condition.

Current VA treatment reports also provide evidence of 
treatment for and diagnoses of hypertension in August 2006 
and September 2007.

In sum, while the record appears to show that the veteran's 
hypertension preexisted service, neither the RO nor the 
examiner addressed whether service aggravated his preexisting 
hypertension condition.  Therefore, an examination is 
required before the Board may make an informed determination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the private treatment records 
from Dr. A.L.S., the veteran's private 
psychiatrist, who indicated that he has 
treated the veteran since January 1995.  

2.  Review the claims folder, specifically 
the VA outpatient treatment records, the 
statement by Dr. A.L.S. and lay statements 
from his wife and child, and then 
readjudicate the appeal for an initial 
rating higher than 10 percent for a panic 
disorder since October 17, 2005 (date of 
claim).

2.	Schedule the veteran for a VA 
examination to obtain a medical nexus 
opinion indicating whether there is clear 
and unmistakable evidence that the 
veteran's preexisting hypertension 
disorder was not aggravated during the 
veteran's military service beyond its 
natural progression.

"Clear and unmistakable evidence" means 
"with a much higher certainty than 'at 
least as likely as not' or 'more likely 
than not.'"

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

4.  Then readjudicate the issues of 
entitlement to service connection for 
hypertension and an initial rating higher 
than 10 percent for a panic disorder in 
light of this and any other additional 
evidence.  If these claims are not granted 
to the veteran's satisfaction, send him a 
Supplemental Statement of the Case and give 
him time to respond to it before returning 
the file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


